IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                   June 19, 2008
                                  No. 07-30787
                               Conference Calendar           Charles R. Fulbruge III
                                                                     Clerk

LARRY V DEVORE

                                            Petitioner-Appellant

v.

FREDRICK MENIFEE

                                            Respondent-Appellee


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 1:07-CV-1002


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Larry V. Devore, federal prisoner # 11147-014, appeals the judgment
dismissing for lack of jurisdiction his 28 U.S.C. § 2241 petition, wherein he
sought to challenge the 235-month sentence imposed following his conviction of
being a felon in possession of a firearm. He argues that the district court
improperly applied the armed career criminal enhancement at sentencing and
that a 28 U.S.C. § 2255 motion is inadequate and ineffective to test the legality
of his detention.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-30787

      Section 2255 provides the primary means of collaterally attacking a
federal sentence based on errors that occurred at or prior to sentencing. Cox v.
Warden, 911 F.2d 1111, 1113 (5th Cir. 1990). A § 2241 petition attacking the
imposition of a federally imposed sentence may be considered only where the
petitioner establishes that § 2255 is “inadequate or ineffective to test the legality
of his detention.” Id. (internal quotation and citations omitted). Devore bears
the burden of showing that a § 2255 motion is an inadequate vehicle in which to
bring his claims into federal court. See McGhee v. Hanberry, 604 F.2d 9, 10 (5th
Cir. 1979). Devore’s contention is based on sentencing, and he therefore has not
made the requisite showing that he was convicted of a nonexistent offense. See
Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001); Kinder v.
Purdy, 222 F.3d 209, 213-24 (5th Cir. 2000). Accordingly, the district court’s
dismissal of Devore’s § 2241 petition is AFFIRMED.




                                         2